 

Exhibit 10.5

 

AMENDMENT

TO

CAPITAL BANK DEFINED BENEFIT

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

            WHEREAS, Capital Bank Corporation (the “Corporation” or “Employer”)
and Capital Bank (the “Bank”) previously adopted the Capital Bank Defined
Benefit Supplemental Executive Retirement Plan (the “SERP”) for the purpose of
providing supplemental retirement benefits to a select group of management
employees;

 

            WHEREAS, Article VII of the SERP provides the Employer the ability
to amend the SERP from time to time as may be necessary to reflect changes to
comply with applicable laws and regulations governing the SERP;

 

            WHEREAS, on November 3, 2010, North American Financial Holdings,
Inc. (“North American”), the Corporation, and the Bank entered into an
Investment Agreement, as subsequently amended on January 14, 2011, providing for
North American’s investment (the “Investment Transaction”) in the Corporation on
January 28, 2011, (the “Closing Date”) which will constitute a “Change in
Control” giving rise to accelerated vesting and Years of Service credit under
the SERP and the lump sum distribution of all SERP benefits to Participants
pursuant to the current SERP terms;

 

            WHEREAS, pursuant to Sections 111 and 302 of the Emergency Economic
Stabilization Act of 2008 (“EESA”), applicable regulations promulgated by the
U.S. Treasury with regard to the Troubled Asset Relief Program (“TARP”), as well
as pursuant to the terms imposed by the U.S. Treasury in the TARP Securities
Repurchase Agreement by and between the U.S. Treasury and North American, dated
as of January 28, 2011 (the “TARP Repurchase Agreement”), and the individual
benefit waivers previously executed by each of the SERP Participants as required
in conjunction with the Corporation’s TARP transaction, the accelerated vesting
and Years of Service credit that would be triggered under the current SERP terms
as a result of the Investment Transaction would be prohibited parachute
benefits;

 

            WHEREAS, in accordance with such EESA and TARP restrictions, the
terms imposed by the U.S. Treasury in the TARP Repurchase Agreement and the
terms of the Investment Agreement, as amended, the Employer and individual
Participants desire to amend the SERP, contingent upon closing of the Investment
Transaction, by adding a new Article X thereto expressly limiting the
Participants’ rights and benefits under the SERP solely to the Participants’
accrued and vested benefits immediately prior to Closing Date and irrevocably
waiving any and all rights to all unvested and unaccrued benefits under the SERP
immediately prior to the Closing Date, including, but not limited to, any
accelerated vesting and Years of Service credit or any other change in control
benefits with respect to unvested and unaccrued SERP benefits that would be
triggered by the transaction contemplated by the Investment Agreement or any
subsequent transactions or series of transactions that would constitute a Change
in Control under the SERP;   

 

            NOW, THEREFORE, the Employer hereby amends the SERP, contingent upon
closing of the Investment Transaction, by adding a new Article X as follows:

 

ARTICLE X – WAIVER OF UNVESTED AND UNACCRUED BENEFITS; EFFECTIVE TERMINATION OF
PLAN

 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding any other provisions of this Plan to the contrary, in accordance
with the terms of that certain Investment Agreement entered into by and among
North American Financial Holdings, Inc. (“North American”), the Corporation, and
the Bank on November 3, 2010 and subsequently amended January 14, 2011 (the
“Investment Agreement”); Sections 111 and 302 of the Emergency Economic
Stabilization Act of 2008 (“EESA”); applicable regulations promulgated by the
U.S. Treasury with regard to the Troubled Asset Relief Program (“TARP”); the
terms imposed by the U.S. Treasury in the TARP Securities Repurchase Agreement
by and between the U.S. Treasury and North American, dated as of January 28,
2011; and the individual benefit waivers previously executed by each of the SERP
Participants as required in conjunction with the Corporation’s participation in
the TARP Capital Purchase Program, the benefits to be provided under this Plan
shall be limited solely to Participants’ vested and accrued benefits under the
Plan immediately prior to the closing of the investment transaction contemplated
by the Investment Agreement.  All unvested and unaccrued rights and benefits of
Participants under the Plan immediately prior to said closing of the investment
transaction contemplated by the Investment Agreement are irrevocably waived and
forfeited in accordance with the consents of affected Participants attached as
Exhibits A, B, C and D hereto.  Accordingly, the Plan shall automatically
terminate upon distribution of all of the Participants’ vested and accrued
benefits under the Plan (determined as of immediately prior to the closing of
the investment transaction contemplated by the Investment Agreement) in
accordance with Section 4.5 of the Investment Agreement as such amounts
represent the only benefits due and payable under the Plan.

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

PARTICIPANT CONSENT TO WAIVER

OF ALL UNVESTED AND UNACCRUED BENEFITS AND OF THE ACCELERATED VESTING OF
OUTSTANDING UNVESTED STOCK OPTIONS

 

I, B. Grant Yarber, a Participant in the Capital Bank Defined Benefit
Supplemental Retirement Plan (the “Plan”), hereby consent to the irrevocable
waiver and forfeiture of any and all unvested and unaccrued benefits, rights,
and interests under the Plan as determined immediately prior to the closing of
the investment transaction contemplated by the Investment Agreement (the
“Investment Agreement”) entered into by and among North American Financial
Holdings, Inc. (“North American”), Capital Bank Corporation, and Capital Bank on
November 3, 2010 and as subsequently amended on January 14, 2010.  I further
acknowledge that, consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the Troubled Asset Relief
Program (“TARP”) Capital Purchase Program, the executive compensation
restrictions imposed under the Emergency Economic Stabilization Act of 2008
(“EESA”), applicable regulations promulgated by the U.S. Treasury with regard to
the TARP Capital Purchase Program and the terms imposed by the U.S. Treasury in
the TARP Securities Repurchase Agreement by and between the U.S. Treasury and
North American, dated as of January 28, 2011 (the “TARP Repurchase Agreement”),
that the only benefits or interests to which I shall be entitled under the Plan
upon closing of the investment transaction contemplated by the Investment
Agreement shall be the vested and accrued benefits earned under the Plan as of
immediately prior to closing as set forth in Section 4.5 of the Investment
Agreement.  I acknowledge and agree that the payment of $830,014 will be in full
satisfaction of the vested and accrued benefits under the Plan as of immediately
prior to the closing of the investment transaction and I further acknowledge and
agree that North American, Capital Bank Corporation, and Capital Bank will have
no further liabilities to me with respect to the Plan or my benefits thereunder,
including with respect to any taxes imposed as a result of the payment of the
benefits thereunder.

 

Furthermore, notwithstanding anything in the Investment Agreement to the
contrary and consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the TARP Capital Purchase
Program, the executive compensation restrictions imposed under EESA, applicable
regulations promulgated by the U.S. Treasury with regard to the TARP Capital
Purchase Program and the terms imposed by the U.S. Treasury in the TARP
Repurchase Agreement, I acknowledge and agree that the vesting of my outstanding
unvested stock options granted under the Capital Bank Corporation Equity
Incentive Plan will not accelerate in connection with the transactions
contemplated by the Investment Agreement and the unvested stock options will
remain outstanding.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

            The undersigned agrees to waive the rights as set forth herein.

             

 

 

                                                                       
______________________________________

                                                                                   
B. Grant Yarber

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

PARTICIPANT CONSENT TO WAIVER

OF ALL UNVESTED AND UNACCRUED BENEFITS AND OF THE ACCELERATED VESTING OF
OUTSTANDING UNVESTED STOCK OPTIONS

 

I, Michael R. Moore, a Participant in the Capital Bank Defined Benefit
Supplemental Retirement Plan (the “Plan”), hereby consent to the irrevocable
waiver and forfeiture of any and all unvested and unaccrued benefits, rights,
and interests under the Plan as determined immediately prior to the closing of
the investment transaction contemplated by the Investment Agreement (the
“Investment Agreement”) entered into by and among North American Financial
Holdings, Inc. (“North American”), Capital Bank Corporation, and Capital Bank on
November 3, 2010 and as subsequently amended on January 14, 2010.  I further
acknowledge that, consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the Troubled Asset Relief
Program (“TARP”) Capital Purchase Program, the executive compensation
restrictions imposed under the Emergency Economic Stabilization Act of 2008
(“EESA”), applicable regulations promulgated by the U.S. Treasury with regard to
the TARP Capital Purchase Program and the terms imposed by the U.S. Treasury in
the TARP Securities Repurchase Agreement by and between the U.S. Treasury and
North American, dated as of January 28, 2011 (the “TARP Repurchase Agreement”),
that the only benefits or interests to which I shall be entitled under the Plan
upon closing of the investment transaction contemplated by the Investment
Agreement shall be the vested and accrued benefits earned under the Plan as of
immediately prior to closing as set forth in Section 4.5 of the Investment
Agreement. 

 

Furthermore, notwithstanding anything in the Investment Agreement to the
contrary and consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the TARP Capital Purchase
Program, the executive compensation restrictions imposed under EESA, applicable
regulations promulgated by the U.S. Treasury with regard to the TARP Capital
Purchase Program and the terms imposed by the U.S. Treasury in the TARP
Repurchase Agreement, I acknowledge and agree that the vesting of my outstanding
unvested stock options granted under the Capital Bank Corporation Equity
Incentive Plan will not accelerate in connection with the transactions
contemplated by the Investment Agreement and the unvested stock options will
remain outstanding.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

            The undersigned agrees to waive the rights as set forth herein.

             

 

 

                                                                       

                                                                       
_______________________________________

                                                                                   
Michael R. Moore

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

PARTICIPANT CONSENT TO WAIVER

OF ALL UNVESTED AND UNACCRUED BENEFITS AND OF THE ACCELERATED VESTING OF
OUTSTANDING UNVESTED STOCK OPTIONS

 

I, David C. Morgan, a Participant in the Capital Bank Defined Benefit
Supplemental Retirement Plan (the “Plan”), hereby consent to the irrevocable
waiver and forfeiture of any and all unvested and unaccrued benefits, rights,
and interests under the Plan as determined immediately prior to the closing of
the investment transaction contemplated by the Investment Agreement (the
“Investment Agreement”) entered into by and among North American Financial
Holdings, Inc. (“North American”), Capital Bank Corporation, and Capital Bank on
November 3, 2010 and as subsequently amended on January 14, 2010.  I further
acknowledge that, consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the Troubled Asset Relief
Program (“TARP”) Capital Purchase Program, the executive compensation
restrictions imposed under the Emergency Economic Stabilization Act of 2008
(“EESA”), applicable regulations promulgated by the U.S. Treasury with regard to
the TARP Capital Purchase Program and the terms imposed by the U.S. Treasury in
the TARP Securities Repurchase Agreement by and between the U.S. Treasury and
North American, dated as of January 28, 2011 (the “TARP Repurchase Agreement”),
that the only benefits or interests to which I shall be entitled under the Plan
upon closing of the investment transaction contemplated by the Investment
Agreement shall be the vested and accrued benefits earned under the Plan as of
immediately prior to closing as set forth in Section 4.5 of the Investment
Agreement.  I acknowledge and agree that the payment of $200,119 will be in full
satisfaction of the vested and accrued benefits under the Plan as of immediately
prior to the closing of the investment transaction and I further acknowledge and
agree that North American, Capital Bank Corporation, and Capital Bank will have
no further liabilities to me with respect to the Plan or my benefits thereunder,
including with respect to any taxes imposed as a result of the payment of the
benefits thereunder.

 

Furthermore, notwithstanding anything in the Investment Agreement to the
contrary and consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the TARP Capital Purchase
Program, the executive compensation restrictions imposed under EESA, applicable
regulations promulgated by the U.S. Treasury with regard to the TARP Capital
Purchase Program and the terms imposed by the U.S. Treasury in the TARP
Repurchase Agreement, I acknowledge and agree that the vesting of my outstanding
unvested stock options granted under the Capital Bank Corporation Equity
Incentive Plan will not accelerate in connection with the transactions
contemplated by the Investment Agreement and the unvested stock options will
remain outstanding.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

            The undersigned agrees to waive the rights as set forth herein.

             

 

 

                                                                       
_______________________________________

                                                                                   
David C. Morgan

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

PARTICIPANT CONSENT TO WAIVER

OF ALL UNVESTED AND UNACCRUED BENEFITS AND OF THE ACCELERATED VESTING OF
OUTSTANDING UNVESTED STOCK OPTIONS

 

I, Mark Redmond, a Participant in the Capital Bank Defined Benefit Supplemental
Retirement Plan (the “Plan”), hereby consent to the irrevocable waiver and
forfeiture of any and all unvested and unaccrued benefits, rights, and interests
under the Plan as determined immediately prior to the closing of the investment
transaction contemplated by the Investment Agreement (the “Investment
Agreement”) entered into by and among North American Financial Holdings, Inc.
(“North American”), Capital Bank Corporation, and Capital Bank on November 3,
2010 and as subsequently amended on January 14, 2010.  I further acknowledge
that, consistent with the prior benefits waiver that I executed in conjunction
with the Corporation’s participation in the Troubled Asset Relief Program
(“TARP”) Capital Purchase Program, the executive compensation restrictions
imposed under the Emergency Economic Stabilization Act of 2008 (“EESA”),
applicable regulations promulgated by the U.S. Treasury with regard to the TARP
Capital Purchase Program and the terms imposed by the U.S. Treasury in the TARP
Securities Repurchase Agreement by and between the U.S. Treasury and North
American, dated as of January 28, 2011 (the “TARP Repurchase Agreement”), that
the only benefits or interests to which I shall be entitled under the Plan upon
closing of the investment transaction contemplated by the Investment Agreement
shall be the vested and accrued benefits earned under the Plan as of immediately
prior to closing as set forth in Section 4.5 of the Investment Agreement.  I
acknowledge and agree that the payment of $88,953 will be in full satisfaction
of the vested and accrued benefits under the Plan as of immediately prior to the
closing of the investment transaction and I further acknowledge and agree that
North American, Capital Bank Corporation, and Capital Bank will have no further
liabilities to me with respect to the Plan or my benefits thereunder, including
with respect to any taxes imposed as a result of the payment of the benefits
thereunder.

 

Furthermore, notwithstanding anything in the Investment Agreement to the
contrary and consistent with the prior benefits waiver that I executed in
conjunction with the Corporation’s participation in the TARP Capital Purchase
Program, the executive compensation restrictions imposed under EESA, applicable
regulations promulgated by the U.S. Treasury with regard to the TARP Capital
Purchase Program and the terms imposed by the U.S. Treasury in the TARP
Repurchase Agreement, I acknowledge and agree that the vesting of my outstanding
unvested stock options granted under the Capital Bank Corporation Equity
Incentive Plan will not accelerate in connection with the transactions
contemplated by the Investment Agreement and the unvested stock options will
remain outstanding.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

            The undersigned hereby agrees to waive the rights as set forth
herein.

             

 

 

                                                                       

                                                                       
_______________________________________

                                                                                   
Mark Redmond

 

 

 

--------------------------------------------------------------------------------

 